Citation Nr: 1636469	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  11-11 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the previously denied claim for entitlement to service connection for a right or left knee condition.

2.  Entitlement to service connection for a back disability, to include lumbar spine degenerative joint disease.
      
3.  Entitlement to service connection for a neck disability, to include a cervical strain.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

Veteran served on active duty from February 1986 to October 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a central office hearing in February 2016.

The reopen claim of service connection for a right or left knee disability, as well as the claims of service connection for back and neck disabilities, are addressed in the REMAND portion of the decision below and are remanded to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for a right or left knee condition was initially denied in a May 2009 Board decision because the evidence did not show that either condition was related to active service.  The Veteran did not appeal this decision.  

2.  Evidence received since the May 2009 denial was not previously considered by agency decision makers; is not cumulative and redundant of evidence already of record; relates to unestablished facts; and raises a reasonable possibility of substantiating his claim of service connection for a right or left knee condition.

CONCLUSIONS OF LAW

1.  The May 2009 Board decision, which denied the Veteran's claim of service connection for a right or left knee condition, is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2015).

2.  The criteria for reopening the claim of entitlement to service connection for a right or left knee condition have been met.  38 U.S.C.A. § 5108 (West 2014);        38 C.F.R. § 20.1105 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for left and right knee condition was previously denied in a May 2009 Board decision because the evidence did not show that either condition was related to active service.  The decision is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2015).

A finally decided claim by the Board may be reopened with the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 20.1105.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

Since the prior denial, the Veteran's treating VA physician, Dr. J.C., opined in July 2012 that the Veteran's right and left knee conditions are the result of his military service.  The Board recognizes that the doctor submitted a similar opinion in June 2008, prior to the May 2009 Board denial, however, the Board finds this more recent opinion differentiates itself in two respects.  First, it addresses both knees, whereas the June 2008 opinion only commented on the right knee.  Second, the recent opinion states that the knee conditions are related to the Veteran's military service, whereas the June 2008 opinion specified that the right knee injury related to the motor vehicle accident that occurred in Germany; thus, the more recent opinion encompasses a wider scope of the Veteran's military service.

The July 2012 medical opinion is considered new evidence, as it was not of record at the time of the Board's prior denial.  It is also considered material because it relates to the existence of a nexus between the Veteran's current knee disabilities and his military service.  Additionally, the credibility of the evidence is presumed for the limited purpose of evaluating this request to reopen the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Therefore, the Board finds that the evidence received since the May 2009 denial was not previously considered by agency decision makers; is not cumulative and redundant of evidence already of record; relates to unestablished facts; and raises a reasonable possibility of substantiating his claim for service connection.  Thus, reopening of the Veteran's claim of service connection for a right or left knee condition is warranted.  


ORDER

The claim of entitlement to service connection for a right or left knee condition is reopened; to this limited extent only, the appeal is granted.

REMAND

The Board finds that further development of the issues on appeal is necessary before a decision may be made.  Additionally, on remand, any outstanding VA treatment records should be obtained and associated with the claims file.

Knees

At the February 2016 Board hearing, the Veteran testified does have a current disability of both knees that he believes are related to active service.  Accordingly, the Board finds that the low threshold of McLendon has been met; VA has a duty to assist this Veteran in substantiating his claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As the Veteran has not yet been afforded a VA examination to determine the nature and etiology of his knee conditions, one should be scheduled on remand.

Back and Neck  

The August 2010 VA examiner opined that the Veteran's diagnosed cervical strain and degenerative joint disease, lumbar spine, were less likely than not related to service.  The provided rationale incorrectly found, however, that there was no in-service incurrence for either disability.  In pertinent part, the examiner found that the Veteran's reports of bumping his head on the windshield and upper back pain following a January 1988 motor vehicle accident did not involve his neck or low back.  While the Board recognizes that the Veteran did not explicitly complain of neck or low back problems during the post-accident treatment, it will resolve reasonable doubt in his favor and find that these areas may have been affected given the general anatomical location of the complaints he did give, as well as his February 2016 testimony, which alleged the same.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As a result, the Board finds that the August 2010 VA examination is inadequate to decide the claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A new examination is warranted.


Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his left and right knee conditions.  The entire claims file must be reviewed in conjunction with the examination.

The examiner is asked to state whether there is a current diagnosis for the knee problems described by the Veteran.  

For each diagnosed disability, the examiner is asked to answer whether it is at least as likely as not (a 50 percent or greater probability) that the disability incurred in or is otherwise related to the Veteran's active service, to include motor vehicle accidents that occurred in Germany and Texas.

The Board has found the Veteran to be credible with regard to his statements concerning the injury of his knees in motor vehicle accidents during service.  Thus, in answering this question, the examiner should assume that the Veteran did hit his knees on the dashboard of his vehicle in two motor vehicle accidents that occurred during his active service.

A complete rationale must be provided for all opinions expressed.  All pertinent evidence must be discussed, to include the Veteran's lay statements.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his neck and back disabilities.  The entire claims file must be reviewed in conjunction with the examination.

The examiner is asked to diagnose the Veteran's neck and back problems.  It should be noted that the record contains current diagnoses of cervical strain and degenerative joint disease, lumbar spine.  If the examiner's diagnoses differ from these, an explanation should be provided.

For each diagnosed disability, the examiner is asked to answer whether it is at least as likely as not (a 50 percent or greater probability) that the disability incurred in or is otherwise related to the Veteran's active service, to include motor vehicle accidents that occurred in Germany and Texas.

The Board has found that the Veteran did hurt his neck and back, to include low back and cervical spine, in these motor vehicle accidents.  Thus, in answering this question, the examiner should assume that there was an in-service injury to these areas.

A complete rationale must be provided for all opinions expressed.  All pertinent evidence must be discussed, to include the Veteran's lay statements.

4.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


